COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      US Anesthesia Partners and Paul Sims, Jr., M.D. v. Brian Blake
                          Robinson, Individually and on Behalf of the Estate of Aundi Griffin
                          Robinson, Griffin Robinson, Justin Robinson, and Dustin Robinson

Appellate case number:    01-21-00572-CV

Trial court case number: 2020-78191

Trial court:              127th District Court of Harris County

Date motion filed:        September 26, 2022

Party filing motion:      Appellants


        The en banc court has unanimously voted to deny the motion for en banc reconsideration
filed by appellants, US Anesthesia Partners and Paul Sims, Jr., M.D. It is ordered that the motion
is denied.



Judge’s signature: ____/s/ Julie Countiss_______
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___October 25, 2022_____